Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Allowable Subject Matter

Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach the invention comprising: receiving sender media that was recorded by a sender device associated with a sender; playing, by a recipient device, the sender media for a recipient; detecting that the recipient is speaking; recording recipient media based on detecting that the recipient is speaking; providing the sender media as input to a machine-learning model, wherein the machine- learning model is trained to detect a pause or a semantic break that is indicative of a question being asked by the sender in the sender media; receiving, from the machine-learning model, a determination that the sender media includes the question and a location in the sender media, wherein the location is identified for insertion of the recipient media; and summarizing the sender media by reducing the sender media to a subset of the sender media, wherein the subset of the sender media includes the question, wherein the sender media is an audio recording and further comprising: identifying a topic of the audio recording; determining one or more images that correspond to the topic; and generating a video that includes the one or more images.

Double Patenting 
	
Instant Application
1. A method comprising: 

receiving sender media that was recorded by a 
sender device associated with a sender; 

playing, by a recipient device, the sender media for a recipient; 

detecting that the recipient is speaking; 

recording recipient media based on detecting that the recipient is speaking; 

providing the sender media as input to a machine-learning model, wherein the machine- learning model is trained to detect a pause or a semantic break that is indicative of a question being asked by the sender in the sender media; 

receiving, from the machine-learning model, a determination that the sender media includes the question and a location in the sender media, wherein the location is identified for insertion of the recipient media; and 

summarizing the sender media by reducing the sender media to a subset of the sender media, wherein the subset of the sender media includes the question.
Patent 11038824

1.A method comprising:

receiving sender media that was recorded by a sender device associated with a sender;

playing, by a recipient device, the sender media for a recipient;

detecting that the recipient is speaking;

recording recipient media based on detecting that the recipient is speaking; 

determining, based on a pause or a semantic break in the sender media, that the sender media includes a question being asked by the sender, wherein a machine learning model trained to detect the pause or the semantic break determines the question by detecting the pause or the semantic break in the sender media;

determining, based on the pause or the semantic break, a location to respond to the question in the sender media at which the recipient media is to be included; 
determining a context of the sender media that includes a subset of the sender media that is within temporal proximity to the question; 
summarizing the sender media based on the context by reducing the sender media to the subset of the sender media, wherein the subset of the sender media includes the question and additional sentences surrounding the question; and
generating combined video media from the subset of the sender media and the recipient media at the location to create a summary.



Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent 11038824 in view of Parthasarathi et al, U.S. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Parthasarathi’s teaching in order to allow machine learning system to train on voice/speech characteristics for audio processing of the media, thus improving the accuracy of audio processing system ([42] [43]).
Except for the identified elements above, claim 1 of U.S. Patent 11038824 contains every elements of claim 1 in the instant application and thus anticipate the claim of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al, U.S. Patent 8,886,011 (hereinafter Chou) and Verbeke et al, U.S. Patent Application Publication 2020/0034492 (hereinafter Verbeke) in view of Parthasarathi et al, U.S. Patent Application 2017/0270919 (hereinafter Parthasarathi).

As per claim 1, Chou teaches the invention substantially as claimed comprising
receiving sender media that was recorded by a sender device associated with a sender (figs. 1, 2; col. 3, lines 26-38, e.g., receiving user video/audio files that was recorded by a user device);
playing, by a recipient device, the sender media for a recipient (figs. 1, 2; col. 3, lines 26-38, e.g., viewing/playing the recorded video/audio file by users); 
detecting that the recipient is speaking (figs. 1, 2, col. 8, lines 14-30, e.g., processing system detects/receives the users’ answers by audio or video);
recording recipient media based on detecting that the recipient is speaking (col. 8, lines 28-35, e.g., recoding the received users’ answers);

summarizing the sender media by reducing the sender media to a subset of the sender media, wherein the subset of the sender media includes the question (col. 8, lines 30-35, col. 8, line 61-col. 9, line 40; col. 10, lines 52-54, e.g., generating the clustered questions and answers video; generating segment of video segments including a question).

Although Chou teaches receiving a determination that the sender media includes a question and a location in the sender media, wherein the location is identified for insertion of the recipient media, however Chou does not teach to detect a pause or a semantic break that is indicative of a question being asked by the sender in the sender media.  Verbeke teaches to detect a pause or a semantic break that is indicative of a question being asked by the sender in the sender media ([68] [69], e.g., pause detection to detect question in sender media),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Verbeke’s teaching with Chou’s system in order to allow different types of detection to detect questions in the media, thus enhancing the question detection in Chou’s system.

Although Chou and Verbeke teach to detect a pause or a semantic break that is indicative of a question being asked by the sender in the sender media and receiving a determination that the sender media includes a question and a location in the sender media, wherein the location is identified for insertion of the recipient media, however Chou and Verbeke do not teach a machine learning model trained to detect the pause or the sematic break in the sender media.  Parthasarathi teaches providing the 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Parthasarathi’s teaching with Chou’s and Verbeke’s system in order to allow Chou’s and Verbeke’s system to train on voice/speech characteristics for audio processing of the media, thus improving the accuracy of audio processing in Chou’s and Verbeke’s system ([42] [43]).

As per claim 2, Chou, Verbeke and Parthasarathi teach the invention substantially as claimed in claim 1 above.  Chou further teach wherein: the sender media includes audio col. 3, lines 26-38, e.g., receiving user video/audio files that was recorded by a user device); and 
the subset of the sender media includes a portion of the audio from at least a fixed amount of time before the question in the sender media (fig. 3; col. 7, lines 7-20, e.g., before the question 1, the video/audio include a fixed amount of time (e.g., 34 secs)). 

As per claim 3, Chou, Verbeke and Parthasarathi teach the invention substantially as claimed in claim 1 above.  Parthasarathi further teach wherein the machine-learning model is trained on speech samples to identify a start point of a speech event and an endpoint of the speech event [42].



As per claim 5, Chou, Verbeke and Parthasarathi teach the invention substantially as claimed in claim 4 above.  Parthasarathi further teach wherein the transcription of the sender media is a further input to the machine-learning model [47].

As per claim 7, Chou, Verbeke and Parthasarathi teach the invention substantially as claimed in claim 1 above.  Chou further teach comprising generating a user interface operable for playback of the subset of the sender media and the recipient media, the user interface including a seek bar that facilitates selection of different playback locations and an identifier that identifies a location of the recipient media (fig. 3; col. 10, lines 3-14; col. 8, lines 28-38).

As per claims 8 and 15, they are rejected for the same reason as claim 1 above (see Chou, fig. 2 for a system comprising one or more processors and a memory coupled to the one or more processors, with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations).  

As per claims 9 and 16, they are rejected for the same reason as claim 2 above.  

As per claims 10 and 17, they are rejected for the same reason as claim 3 above.  

As per claims 11 and 18, they are rejected for the same reason as claim 4 above.  

As per claims 12 and 19, they are rejected for the same reason as claim 5 above.

As per claim 14, it is rejected for the same reason as claim 7 above.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454